           Case 1:19-cv-10408-NMG Document 24 Filed 03/09/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


               Keith Hobbs
                Plaintiff


                    v.                                      Civil Action No. 19-cv-10408-NMG

Commonwealth Servicing Group, LLC et al
           Defendant



                              SETTLEMENT ORDER OF DISMISSAL


Gorton, D.J.

       The Court having been advised by counsel for plaintiff that this action has settled,


IT IS ORDERED that this action is hereby dismissed without costs and without prejudice to the


right of any party upon good cause shown within Thirty (30) days to reopen the action if


settlement is not consummated.




                                                            By the Court,

                                                            /S/ Leonardo T. Vieira
3/9/2020                                                    _____________________
Date                                                        Leonardo T. Vieira
                                                            Docket Clerk
